Citation Nr: 0612602	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 7, 2001, 
for the grant of service connection and award of disability 
compensation benefits for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1980 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that awarded service connection for 
paranoid schizophrenia and assigned an effective date of June 
7, 2001.  This issue was previously remanded by the Board in 
an action dated in January 2004 in order to ensure compliance 
with VA's responsibilities to notify and assist in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

In a brief on appeal received from the veteran's 
representative in March 2006, a claim of clear and 
unmistakable error (CUE) was raised as to prior adjudications 
of claims of service connection, namely a December 1980 
rating decision and a September 1981 rating decision.  
Because CUE claims are unique claims that are collateral 
attacks on prior final rating decisions, and because the law 
and regulations governing such issues are different from the 
adjudicatory action required in addressing a claim for an 
earlier effective date, the Board finds that the CUE claims 
are not intertwined with the earlier effective date issue on 
appeal.  This is so even though the result of an award based 
on a finding of CUE can be the grant of an earlier effective 
date.  No CUE claim has been developed for the Board's 
review.  Consequently, the effective date question on appeal 
is addressed in the decision below and the CUE claims are 
referred to the RO for adjudicatory action.


FINDINGS OF FACT

1.  The veteran's November 1999 request to reopen a claim of 
service connection for a "nervous condition" was denied in 
a rating decision dated in March 2000; the veteran did not 
appeal that decision.

2.  An application to reopen the claim of service connection 
for what was diagnosed as schizophrenia was not received 
until June 7, 2001.


CONCLUSION OF LAW

The criteria for an award of an effective date prior to June 
7, 2001, for service connection for paranoid schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Having previously been denied service connection, the veteran 
submitted an application to reopen his claim for service 
connection for a "nervous condition."  This was done in 
November 1999.  The application to reopen was denied in a 
rating decision dated in March 2000.  The veteran did not 
appeal the RO's denial.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 
20.1103 (2005).  The March 2000 rating decision is thus a 
final decision.  Id.  

On June 7, 2001, VA received a new application to re-open the 
veteran's service connection claim.  Service connection was 
subsequently granted in a rating decision dated in September 
2002.  The effective date was established as June 7, 2001, 
the date of receipt of the claim.

The veteran, in perfecting his appeal of the effective date 
issue, asserted that the effective date of the award of 
service connection should be in November 1999, the date of 
his previous claim of service connection.  In March 2006 
written argument from his authorized representative, it was 
argued that the November 1999 claim had effectively been 
appealed via the veteran's statements to his treating 
physicians; was thus was still an open claim at the time of 
award of service connection; and should therefore be the 
basis of the effective date.  The representative also 
introduced for the first time an additional theory that there 
was CUE in rating decisions made in 1980 and 1981, and that 
the effective date should therefore be in 1980.  As noted in 
the Introduction, the CUE issue has been referred to the RO 
for development.  

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Nelson v. 
Principi, 18 Vet. App. 407, 409 (2004) (Once reopened, the 
effective date may not be earlier than the date of receipt of 
the application to reopen.); Leonard v. Principi, 17 Vet. 
App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 
247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also 
Lapier v. Brown, 5 Vet. App. 215, 216-217 (1993) (an award 
granted on a reopened claim may not be made effective prior 
to the date of receipt of the reopened claim).

The RO's unappealed decision in March 2000 is a final 
decision (disallowance).  Therefore, the effective date can 
only be either the date of receipt of the new claim on June 
7, 2001, or the date entitlement arose, whichever is later.  
Here, the latter of the two is the date of receipt of the 
receipt of the new claim, June 7, 2001.  An earlier effective 
date is therefore not warranted.  

It is contended that the veteran's comments to VA examiners 
in March, April, and November 2000 that he was pursuing his 
service connection claim constituted a notice of disagreement 
(NOD) with the March 2000 rating decision denying service 
connection.  On his VA Form 9 perfecting this appeal, the 
veteran stated that he had tried on several occasions, 
without success, to have his doctor submit medical statements 
supporting his service connection claim.  The veteran 
contended that he had therefore done his part to keep the 
claim active.  

In support of this contention, the veteran's representative 
cited to Robinette v. Brown, 8 Vet. App. 69 (1995), holding 
that "reading of an appellant's claim documents in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application" is required in order for VA to meet its duty to 
assist.  Id. at 76.  

Reliance on Robinette is not availing because, on its face, 
Robinette refers to "appellant's claim documents," and not 
to oral comments made in passing to VA doctors.  Id. 
(emphasis added).  This distinction is supported by the VA 
regulation that defines the NOD as "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination."  38 C.F.R. § 20.201 (2005) 
(emphasis added).  

Alternatively, it is contended that another reason why the 
veteran's statements to his doctors should be considered as 
an NOD is because 38 C.F.R. § 3.155(a) provides that "any 
communication or action, indicating an intent to apply for 
one or more benefits. . .may be considered an informal 
claim."  This regulation is inapt because it clearly applies 
to applications for benefits, not to NODs.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The criteria for an award of 
an effective date prior to June 7, 2001, for service 
connection for paranoid schizophrenia have not been met.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and to assist in his claim of an earlier 
effective date in correspondence dated in April 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an earlier effective date, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records and VA and private medical records, 
and secured multiple examinations in order to establish 
service connection for his disability.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an effective date earlier than June 7, 2001, 
for the grant of service connection and award of disability 
compensation benefits for paranoid schizophrenia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


